                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSE LEE KEEL, III,
     Plaintiff,

       v.                                              CIVIL ACTION NO. 19-CV-1931

PHILADELPHIA HOUSING
AUTHORITY, et al.,
     Defendants.

                                              ORDER

       AND NOW, this     17th   day of June, 2019, upon consideration of Plaintiff Jesse Lee Keel,

Ill's Amended Complaint (ECF No. 6), it is ORDERED that:

       1.      The Amended Complaint is DISMISSED with prejudice pursuant to Federal

Rule of Civil Procedure 8(a) and pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for failure to state a

claim, for the reasons set forth in the Court's Memorandum.

       2.       The Clerk of Court shall CLOSE this case.
